DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention:
The limitations “ … the magnetic field variation caused by the parallel displacement includes X-axis variation and Y-axis variation … the varied magnetic signal output by the magnetic detector means includes at least one vector signal selected from the group consisting of vector signals along the X-axis, Y-axis and Z-axis …” are vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claims unclear. Such a statement attempts to define the subject- matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result. It is unclear how the parallel displacement causes the magnetic field X-axis variation and Y-axis variation. Further, it is unclear how the varied magnetic signal output includes a vector 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puskarich et al. US 20170063194 A1 [Puskarich].
Regarding claim 1, Puskarich teaches A switch levitation system [fig. 2], comprising: a switch levitating body [100] having a magnet [110, paragraph 26]; a magnetic levitation support mechanism [200, paragraphs 28-30] for supporting the switch body in a stably levitated state relative thereto [fig. 2; paragraph 26]; magnetic detector means [246, paragraph 32] for detecting magnetic field variation of the switch body relative thereto and outputting a correspondingly varied magnetic signal [paragraphs 32 and 33 that teach - Position sensor 246 can sense the position of levitated item 100 relative to levitator 200, and can send a signal representing that position to sub-controller 244 (which may be, for example, a microcontroller). Position sensor 246 may be, for example, a magnetic-field sensor, such as a Hall-effect sensor, that has a variable output based on the strength of an incident magnetic field]; and a switch control circuit [240] receiving the varied magnetic signal output by the magnetic detector means [246], and generating a corresponding switch signal based on the varied magnetic signal received [paragraphs 32 and 33 that teach - Position sensor 246 can sense the position of levitated item 100 relative to levitator 200, and can send a signal representing that position to sub-controller 
Regarding claim 2, Puskarich teaches the switch levitation system according to claim 1, wherein the magnetic detector means [246, paragraph 32] is configured to detect the magnetic field variation when the switch body is displaced in distance relative thereto [fig. 2; paragraphs 32 and 33 that teach - Position sensor 246 can sense the position of levitated item 100 relative to levitator 200, and can send a signal representing that position to sub-controller 244 (which may be, for example, a microcontroller). Position sensor 246 may be, for example, a magnetic-field sensor, such as a Hall-effect sensor, that has a variable output based on the strength of an incident magnetic field; paragraph 70].
Regarding claim 3, Puskarich teaches the switch levitation system according to claim 2, wherein the distance between the magnetic detector means [246] and the switch body [100] is varied by manually pressing the switch body towards the magnetic detector means [paragraph 22 teaches in part that The levitator of the levitation system may include sensors that can detect the position (including orientation) and motion of the levitated item, and can adjust the position and motion of the levitated item based on its detected position. In this way, the levitated item can be maintained in a desired location even if it is moved (e.g., by an outside force), and/or can be controlled to move].
Regarding claim 4, Puskarich teaches the switch levitation system according to claim 2, wherein the magnetic detector means is also configured to detect the magnetic field variation when the switch body is displaced parallel therewith, and the parallel displacement is achieved by pushing the switch body aside [paragraph 30 teaches in part that Levitator 200 may also lateral position or movement of item 100 above levitator 200. This control may be used to, for example, augment permanent magnets 210 in keeping item 100 centrally positioned, help return item 100 to a desired position after it has been moved (e.g., by an outside force), move item 100 above levitator 200 (e.g., to a different static position, or in a continuous dynamic pattern)].
Regarding claims 5-6, Puskarich teaches the switch levitation system according to claims 4 and 5, wherein the magnetic field variation caused by the parallel displacement [inherent property for being close or away from the sensor 246], and the switch control circuit [240] generates a respective mode of switch control signal based on an output signal from the magnetic detector means [paragraph 32].
Regarding claim 7, Puskarich teaches the switch levitation system according to claim 1, wherein the switch body [100] is stably levitated [fig. 2; paragraph 22 teaches in part the levitated item can be maintained in a desired location even if it is moved (e.g., by an outside force)] above the magnetic levitation support mechanism [200].
Regarding claim 8, Puskarich teaches the switch levitation system according to claim 1, wherein the magnetic detector means [246] is arranged stationary [paragraph 32] to the magnetic levitation support mechanism [200].
Regarding claim 9, Puskarich teaches the switch levitation system according to claim 1, wherein the magnetic detector means [246] is part of the magnetic levitation support mechanism [200, paragraph 32].
Regarding claim 10, Puskarich teaches the switch levitation system according to claim 9, wherein the magnet of the switch body is a permanent magnet [110, paragraph 26] with opposite magnetic poles [see the magnetic field 370, fig. 13], the magnetic levitation support 
Regarding claim 11, Puskarich teaches the switch levitation system according to claim 9, wherein the magnet of the switch body is a permanent magnet [110, paragraph 26] with opposite magnetic poles [see the magnetic field 370, fig. 13], the magnetic levitation support mechanism includes a ferromagnetic element [the core of the coil 220], an electromagnetic coil [220] and a magnetic sensor [242/ 246], the ferromagnetic element and the permanent magnet of the switch body form a substantially attractively balanced magnetic field [paragraph 30], the 
Regarding claim 12, Puskarich teaches an electrical appliance [paragraph 1], comprising an electric device and the switch levitation system according to claim 1, wherein the magnetic levitation support mechanism [200], the magnetic detector means [242/ 246] and the switch control circuit [240] of the switch levitation system are arranged on a base [see 200/ 202 or 300/ 302], and the electric device is controlled by the switch control circuit over its switch modes [see 100 fig. 1; paragraph 26].
Regarding claim 13, Puskarich teaches the electrical appliance according to claim 12, wherein the electric device is disposed on the base and/or on the switch body of the switch levitation system [fig. 1; paragraph 26].
Regarding claim 14, Puskarich teaches the electrical appliance according to claim 13, wherein the electric device is disposed on the switch body of the switch levitation system [see 100, fig. 1], the switch body is provided with a wireless power receiving coil powering the electric device [paragraph 69], the base is provided with a wireless power transmitting coil matched with the wireless power receiving coil [paragraph 69], and the switch signal generated by the switch control circuit is used to control powering of the wireless power transmitting coil [paragraph 69 teaches in part that In cases where item 100 is an electronic device (e.g., a 
Regarding claim 15, Puskarich teaches the electrical appliance according to claim 12, wherein the electric device is disposed on the base of the switch levitation system [see 100, fig. 1].
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837